



Exhibit 10.2
AMERICOLD REALTY TRUST
2017 EQUITY INCENTIVE PLAN
Time-Based OP Profits Unit Agreement
This Time-Based OP Profits Unit Agreement (this “Agreement”) is made and entered
into by and between Americold Realty Trust, a Maryland real estate investment
trust (the “Company”), Americold Realty Operating Partnership, L.P. (the
“Partnership”) and [•] (the “Participant”).
Grant Date:             ____________________________________
Number of OP Profits Units:         ____________________________________


1.Grant of OP Profits Units.
1.1    Pursuant to the Americold Realty Trust 2017 Equity Incentive Plan (the
“Plan”) and the Amended and Restated Limited Partnership Agreement of the
Partnership (the “Partnership Agreement”), the Company hereby grants to the
Participant an “Other Equity-Based Award” under the Plan (the “Award”) and, as
the General Partner of the Partnership, hereby causes the Partnership to issue
to the Participant, the number of OP Profits Units (as defined in the
Partnership Agreement) specified above having the rights, voting powers,
restrictions, limitations as to distributions, qualifications, and terms and
conditions of redemption and conversion set forth in this Agreement and in the
Partnership Agreement. Upon acceptance of this Agreement, the Participant shall
receive the number of OP Profits Units specified above, subject to the
restrictions and conditions set forth in this Agreement, the Plan and the
Partnership Agreement. Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan.
1.2    The Participant shall have no rights with respect to the Award unless he
or she has accepted this Agreement by (i) signing and delivering to the
Partnership a copy of this Agreement and (ii) signing, as a Limited Partner, and
delivering to the Partnership a counterpart signature page to the Partnership
Agreement, attached hereto as Exhibit A, unless the Participant is already a
Limited Partner (as defined in the Partnership Agreement). Upon execution of
this Agreement by the Participant, the Partnership and the Company, the
Partnership Agreement shall be amended to reflect the issuance to the
Participant of the OP Profits Units. Thereupon, the Participant shall have all
the rights of a Limited Partner of the Partnership with respect to the OP
Profits Units as set forth in the Partnership Agreement, subject, however, to
the vesting restrictions and conditions specified in this Agreement.
2.    Consideration. This Award of the OP Profits Units is made in consideration
of the services to be rendered by the Participant to the Company or its
Subsidiaries.
3.    Vesting.


1
1

--------------------------------------------------------------------------------




3.1    Except as otherwise provided in this Agreement, provided that the
Participant has not incurred a Termination of Service as of the applicable
vesting date, the OP Profits Units will vest and no longer be subject to any
restrictions in accordance with the following schedule:
[INSERT FOR SENIOR MANAGEMENT]
Vesting Date
Number of OP Profits Units That Vest
[INSERT DATE THAT IS 2 YEARS FROM GRANT DATE]
33.33%
[INSERT DATE THAT IS 3 YEARS FROM GRANT DATE]
33.33%
[INSERT DATE THAT IS 4 YEARS FROM GRANT DATE]
33.34%

[INSERT FOR NON-SENIOR MANAGEMENT]
Vesting Date
Number of OP Profits Units That Vest
[INSERT DATE THAT IS 1 YEAR FROM GRANT DATE]
50%
[INSERT DATE THAT IS 2 YEARS FROM GRANT DATE]
50%

Once vested, the OP Profits Units become “Vested OP Profits Units.”
3.2    Except as provided in Sections 3.3 and 3.4 of this Agreement, the
foregoing vesting schedule notwithstanding, upon the Participant's Termination
of Service for any reason at any time before all of his or her OP Profits Units
have vested, the Participant's unvested OP Profits Units shall be automatically
forfeited and none of the Company, any Subsidiary or the Partnership shall have
any further obligations to the Participant under this Agreement.
3.3    If the Participant’s Termination of Service occurs as a result of a
Termination of Service by the Participant’s employer without Cause [or by the
Participant for Good Reason (as such term is defined in the Participant’s
written employment agreement with the Company)], any OP Profits Units which
would have vested on the next scheduled vesting date (as provided in Section 3.1
above) following the Termination of Service date shall immediately become
vested.
3.4    If, within the twelve (12) month period following a Change in Control,
the Participant’s Termination of Service occurs as a result of a Termination of
Service by the Participant’s employer without Cause [or by the Participant for
Good Reason (as such term is defined in the Participant’s written employment
agreement with the Participant’s employer)], any OP Profits Units which remain
unvested at the time of such Termination of Service shall immediately become
vested.
4.    Conversion of OP Profits Units; Distributions. Subject to the terms of the
Partnership Agreement, the Participant may elect to convert Vested OP Profits
Units into Partnership Units (as defined in the Partnership Agreement).
Distributions, if any, on the OP Profits Units shall be paid currently to the
Participant in accordance with the terms of the Partnership Agreement.
5.    Restrictions on Transfer. Subject to any exceptions set forth in this
Agreement, the Plan or the Partnership Agreement, the OP Profits Units may not
be exchanged, assigned, alienated,


2
2

--------------------------------------------------------------------------------




pledged, attached, sold or otherwise transferred or encumbered by the
Participant. Any attempt to exchange, assign, alienate, pledge, attach, sell or
otherwise transfer or encumber the OP Profits Units shall be wholly ineffective
and, if any such attempt is made, such OP Profits Units will be forfeited by the
Participant and all of the Participant's rights to such interests shall
immediately terminate without any payment or consideration by the Partnership or
the Company.
6.    Section 83(b) Election. The Participant hereby agrees to make an election
under Section 83(b) of the Code with respect to the OP Profits Units
substantially in the form attached hereto as Exhibit B within thirty (30) days
following the Grant Date, and to provide a copy of such election to the
Partnership and the Company.
7.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position, as an
Employee, consultant, advisor or Nonemployee Trustee of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant's employment or service at any time
for any reason.
8.    Withholding and Taxes. No later than the date as of which an amount first
becomes includable in gross income of the Participant for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the Award granted hereunder or any distributions related to the OP Profits
Units, the Participant will pay to the Company or the Partnership or make
arrangements satisfactory to the Company and the Partnership regarding payment
of any federal, state or local taxes of any kind that are required to be
withheld with respect to such amount. The obligations of the Company and the
Partnership under the Award will be conditional on such payments or
arrangements, and the Company and the Partnership shall to the extent permitted
by law have the right to deduct any such taxes from any payment otherwise due to
the Participant. The Participant shall be responsible for all taxes with respect
to the Award. The Company and the Partnership make no guarantees regarding the
tax treatment of the Award.
9.    Clawback Policy. This Award shall be subject to the terms and conditions
of the Company’s Incentive Based Compensation Recoupment Policy adopted
effective January 23, 2018, a copy of which has been provided to the Participant
and which is incorporated herein by reference. This Award is also subject to the
requirements of any applicable law, government regulation, or stock exchange
listing requirement with respect to the recovery of incentive compensation.
10.    Investment Representations; Registration. The Participant hereby makes
the covenants, representations and warranties set forth on Exhibit C attached
hereto as of the Grant Date. All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement. The
Participant shall promptly notify the Partnership upon discovering that any of
the representations or warranties were false when made or have, as a result of
changed circumstances, become false. The Partnership will have no obligation to
register under the Securities Act of 1933, as amended, any of the OP Profits
Units or upon conversion or exchange of the OP Profits Units into Partnership
Units or Shares of the Company.
11.    Status of OP Profits Units under the Plan. The OP Profits Units are
issued both as equity securities of the Partnership and granted as an award
under the Plan. The Company will have the right at its option, set forth in the
Partnership Agreement, to issue Shares of the Company


3
3

--------------------------------------------------------------------------------




in exchange for Partnership Units into which OP Profits Units may be converted
pursuant to the Partnership Agreement, and such Shares, if issued, will be
issued under the Plan. The Participant acknowledges that he or she will have no
right to approve or disapprove such election by the Company.
12.    Compliance with Law. This Award and any conversion or exchange of OP
Profits Units into Partnership Units or Shares of the Company shall be subject
to compliance by the Company and the Participant with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Shares may be listed.
13.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Committee, care of the
Company, at the Company's principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Committee) from time to time.
14.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Georgia without regard to conflict of
law principles.
15.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
16.    Award Subject to the Plan. This Agreement and the Award is subject to the
Plan as approved by the Company's shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
17.    Successors and Assigns. The Company or the Partnership may assign any of
its rights under this Agreement. This Agreement will be binding upon and inure
to the benefit of the successors and assigns of the Partnership or the Company.
Subject to the restrictions on transfer set forth herein, this Agreement will be
binding upon the Participant and the Participant's beneficiaries, executors,
administrators and the person(s) to whom the OP Profits Units may be transferred
by will or the laws of descent or distribution.
18.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
19.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, altered, suspended or terminated by the Board at any time, in its
discretion. The grant of the OP Profits Units in this Agreement does not create
any contractual right or other right to receive any OP Profits Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Committee and the Board. Any amendment, modification, or termination of the
Plan shall not


4
4

--------------------------------------------------------------------------------




constitute a change or impairment of the terms and conditions of the
Participant's employment with, or service to, the Company or its Subsidiaries.
20.    Amendment. The Committee has the right to amend, suspend or terminate the
Award; provided, that, no such amendment shall materially impair the previously
accrued rights of the Participant under this Agreement without the Participant's
consent, subject to the provisions of Section 21 of the Plan.
21.    Code Section 409A. This Agreement is intended to comply with Code Section
409A or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Code Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Code Section 409A.
22.    No Impact on Other Benefits. The value of the Participant's OP Profits
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
24.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Partnership Agreement, the Plan and this Agreement. The Participant has read and
understands the terms and provisions thereof, and accepts the OP Profits Units
subject to all of the terms and conditions of the Partnership Agreement, the
Plan and this Agreement.




[SIGNATURE PAGE FOLLOWS]


5
5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
___ day of _________, 2019.
 
AMERICOLD REALTY TRUST


 
By: _____________________


Name:
Title:



 
AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.


By: _____________________


Name:
Title:


[PARTICIPANT NAME]


 
By: _____________________


Name:






Exhibit A




JOINDER TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.


Reference is made to that certain Amended and Restated Limited Partnership
Agreement of Americold Realty Operating Partnership, L.P., dated June [ ], 2019
(as amended, the “Partnership Agreement”). Unless otherwise indicated, all
capitalized terms used in this joinder and not otherwise defined herein shall
have the same meanings as in the Partnership Agreement.


In consideration of the premises and the mutual agreements and covenants set
forth in the Partnership Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and accepted, the
undersigned hereby joins the Partnership Agreement for all purposes stated
therein as a Limited Partner.




Name of Limited Partner (Please type or print):
________________________________________


By:                            
Name:                            
Title:                            
Date:                            



Exhibit B


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Code of 1986, as amended, to include in gross income as compensation
for services the fair market value of the property described below:
1.
The name, address and taxpayer identification number of the undersigned and the
taxable year for which this election is being made are:

Name:    ___________________ (the “Taxpayer”)
Address:                    
Taxpayer’s Social Security No.:
Taxable Year: Calendar Year [•]
2.
Description of property with respect to which the election is being made:

The election is being made with respect to [ ] OP Profits Units in Americold
Realty Operating Partnership, L.P. (the “Partnership”).
3.
The date on which the OP Profits Units were transferred is [ ]

4.
Nature of restrictions to which the OP Profits Units are subject:

(a)
With limited exceptions, until the OP Profits Units vest, the Taxpayer may not
transfer in any manner any portion of the OP Profits Units.

(b)
The Taxpayer’s OP Profits Units are subject to time vesting conditions. Unvested
OP Profits Units are forfeited, as set forth in Section 3 of the Agreement.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than nonlapse restrictions as defined in § 1.83-3(h) of the
Income Tax Regulations) of the OP Profits Units with respect to which this
election is being made is $0.00.

6.
The amount paid by the Taxpayer for the OP Profits Units was $0.00.

7.
A copy of this statement has been furnished to the Partnership and to its
general partner, Americold Realty Trust. The undersigned is the person
performing services in connection with which the OP Profits Units were
transferred.

Dated:_________________    Name:__________________


Dated:_________________                Name:__________________
Exhibit C


Participant’s Covenants, Representations and Warranties


The Participant hereby represents, warrants and covenants as follows:
(a)The Participant has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)
The Company’s Annual Report on Form 10-K for the fiscal year most recently
ended;

(ii)
The Company’s Quarterly Report on Form 10-Q for the most recently ended quarter
if one has been filed by the Company with the Securities and Exchange Commission
since the filing of the Form 10-K described in clause (i) above;

(iii)
Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
later of the end of the fiscal year most recently ended for which a Form 10-K
has been filed by the Company;

(iv)
The Company’s Proxy Statement for its most recent Annual Meeting of
Shareholders;

(v)
The Amended and Restated Limited Partnership Agreement of Americold Realty
Operating Partnership, L.P., as then amended;

(vi)
The Company’s 2017 Equity Incentive Plan; and

(vii)
The Company’s Articles of Incorporation, as then amended.

The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of OP Profits Units shall not constitute an offer of OP Profits Units
until such determination of suitability shall be made.
(b)
The Participant hereby represents and warrants that

(i)The Participant either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Participant, together with the business and financial
experience of those persons, if any, retained by the Participant to represent or
advise him or her with respect to this Award of OP Profits Units, the potential
conversion of OP Profits Units into units of the Partnership (“Partnership
Units”) and the potential redemption of such Partnership Units for Shares of the
Company, has such knowledge, sophistication and experience in financial and
business matters and in making investment decisions of this type that the
Participant (I) is capable of evaluating the merits and risks of an investment
in the Partnership and potential investment in the Company and of making an
informed investment decision, (II) is capable of protecting his or her own
interest or has engaged representatives or advisors to assist him or her in
protecting his or her interests, and (III) is capable of bearing the economic
risk of such investment.
(ii)The Participant understands that (A) the Participant is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of the award of OP
Profits Units may become subject, to his or her particular situation; (B) the
Participant has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Participant provides
or will provide services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of OP Profits Units, and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the OP Profits Units and has been furnished with, and has reviewed and
understands, materials relating to the Partnership and the Company and their
respective activities (including, but not limited to, the Background Documents).
The Participant has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Participant to verify the accuracy of information conveyed to
the Participant. The Participant confirms that all documents, records, and books
pertaining to his or her receipt of OP Profits Units which were requested by the
Participant have been made available or delivered to the Participant. The
Participant has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the OP Profits Units. The
Participant has relied upon, and is making his or her decision solely upon, the
Background Documents and other written information provided to the Participant
by the Partnership or the Company. The Participant did not receive any tax,
legal or financial advice from the Partnership or the Company and, to the extent
it deemed necessary, has consulted with his or her own advisors in connection
with his or her evaluation of the Background Documents and this Agreement and
the Participant’s receipt of OP Profits Units.
(iii)The OP Profits Units to be issued, the Partnership Units issuable upon
conversion of the OP Profits Units and any Shares issued in connection with the
redemption of any such Partnership Units will be acquired for the account of the
Participant for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the
Participant’s right (subject to the terms of the OP Profits Units, the Plan and
this Agreement) at all times to sell or otherwise dispose of all or any part of
his or her OP Profits Units, Partnership Units or Shares in compliance with the
Securities Act, and applicable state securities laws, and subject, nevertheless,
to the disposition of his or her assets being at all times within his or her
control.
(iv)The Participant acknowledges that (A) neither the OP Profits Units to be
issued, nor the Partnership Units issuable upon conversion of the OP Profits
Units, have been registered under the Securities Act or state securities laws by
reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such OP Profits
Units or Partnership Units are represented by certificates, such certificates
will bear a legend to such effect, (B) the reliance by the Partnership and the
Company on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of the Participant contained
herein, (C) such OP Profits Units, or Partnership Units, therefore, cannot be
resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available, (D)
there is no public market for such OP Profits Units and Partnership Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such OP Profits Units or the Partnership Units issuable upon conversion
of the OP Profits Units under the Securities Act or any state securities laws or
to take any action that would make available any exemption from the registration
requirements of such laws except, that, upon the redemption of the Partnership
Units for Shares, the Company currently intends to issue such Shares under the
Plan and pursuant to a Registration Statement on Form S-8 under the Securities
Act, to the extent that (I) the Participant is eligible to receive such Shares
under the Plan at the time of such issuance and (II) the Company maintains an
effective Form S-8 Registration Statement with the Securities and Exchange
Commission registering the issuance of such Shares. The Participant hereby
acknowledges that because of the restrictions on transfer or assignment of such
OP Profits Units acquired hereby and the Partnership Units issuable upon
conversion of the OP Profits Units which are set forth in the Partnership
Agreement and this Agreement, the Participant may have to bear the economic risk
of his or her ownership of the OP Profits Units acquired hereby and the
Partnership Units issuable upon conversion of the OP Profits Units for an
indefinite period of time.
(v)The Participant has determined that the OP Profits Units are a suitable
investment for the Participant.
(vi)No representation or warranties have been made to the Participant by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Participant has received no information
relating to an investment in the Partnership or the OP Profits Units except the
information specified in this Paragraph (b).
(c)So long as the Participant holds any OP Profits Units, the Participant shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to the Participant’s ownership of OP Profits Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code, applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.
(d)The representations of the Participant as set forth above are true and
complete to the information and belief of the Participant, and the Partnership
shall be notified promptly of any changes in the foregoing representations.




6
6